Citation Nr: 1749991	
Decision Date: 11/03/17    Archive Date: 11/13/17

DOCKET NO.  13-26 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to an initial disability rating in excess of 30 percent for depressive disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel






INTRODUCTION

The Veteran served on active duty from May 1973 to March 1980 and December 1981 to August 1993.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision by the Department of Veterans Affairs (VA), Regional Office (RO) in Jackson, Mississippi.

The record before the Board consists of electronic records in systems known as Virtual VA and the Veterans Benefits Management System.


REMAND

The Board finds additional development is required before the Veteran's claim is decided.

Missing Records

Initially, the Board notes the Veteran has provided the RO with several VA Form 21-4142 authorizations to obtain medical records from Dr. R.R., Dr. C.B, Dr. E., and Dr. S.; however, proper development has not been effectuated to obtain these records.  Specifically, in September 2011 correspondence, the Veteran provided a list of medical providers, as well as a partially completed VA Form 21-4142.  Thereafter, in July 2013, the RO sent the Veteran a letter asking him to complete individual VA Form 21-4142s for each provider listed; however, the RO failed to inform the Veteran of which providers he should submit authorizations.  The Board finds such notification insufficient, considering this was nearly two years after the Veteran submitted his initial request to obtain these records.  Further, although records have been received from Dr. C.B., it appears those records contain treatment notes related to the Veteran's step-son.  However, the Veteran has indicated in a VA Form 21-4142 that he also received treatment for anxiety and depression from this provider.  Further, the Veteran has indicated records from Dr. S. may be available from Memorial Hospital, but such records were never requested.  As such, all indicated development must be effectuated to obtain these records.  Finally, the Board also notes the most recent outpatient treatment records from the Biloxi VAMC associated with the Veteran's electronic claims file are dated October 4, 2012.  On remand, all relevant ongoing private and VAMC treatment records must be obtained.  

Insufficient Examination

The Veteran most recently underwent a VA examination to assess his psychiatric disorder in August 2016.  However, the examiner failed to address any of the Veteran's reported manifestations, to include an inability to interact, feeling crippled, short temperament, feeling useless, nightmares, anxiety and panic attacks, difficulty with memory, hopelessness, and suicidal thoughts.  In sum, this examination appears to have been conducted in a matter of minutes, as indicated by the Veteran, and provides little relevant information.  Further, since his last examination, the Veteran's representative has indicated a potential worsening of his disability.  In a September 2017 brief, the representative indicated the Veteran has experienced acute flare-ups of his disability.  When a veteran alleges that his service-connected disability has worsened since he was previously examined, and the last examination is too remote to constitute a contemporaneous examination, a new examination is required to evaluate the current degree of impairment.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  Based on the foregoing, a remand is required in order to obtain a current examination.  

On remand, relevant ongoing medical records should be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).






Accordingly, this case is REMANDED for the following actions:

1.  Obtain any outstanding records pertinent to the Veteran's claim, to specifically include all ongoing outpatient treatment records from the Biloxi VAMC, as well as private treatment records from Dr. R.R., Dr. C.B, Dr. E., and Dr. S.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e). 

2.  Then, afford the Veteran a VA examination by a psychiatrist or psychologist with sufficient expertise to fully assess the severity of the Veteran's service-connected depressive disorder.  All pertinent evidence of record should be made available to and reviewed by the examiner.  Any indicated studies should be performed.

Ensure the examiner provides all information required for rating purposes.  If the examiner is unable to conduct any required testing or concludes any required testing is not necessary, he or she should be directed to clearly explain why that is so.

3.  Then, readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.



By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  





_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals




